[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDED MEMORANDUM OF DECISION
On January 2, 1992 this court issued a memorandum of decision in this case. On January 23, 1992 the plaintiff filed a motion for reargument. This court granted the motion and heard argument on the issues.
During the hearing it was the plaintiff's position that the courts order failed to take into consideration the husbands imputed income from his business of approximately $20,000 per year. The defendants attorney argued that the courts decision was proper and that the imputed figure was speculative.
In reviewing the courts notes of this hearing, I find that the issue of imputed income was discussed during the trial. In analysing this courts January 2 memorandum, the issue of the imputed income clearly was not addressed. In reviewing the memorandum of decision as a whole this court feels that in order to effectuate justice and to be equitable to the parties this court must correct its omission
Therefore it is the order of this court that paragraph 1 of the January decision be modified so that the defendant husband shall pay to the plaintiff wife the sum of $275.00 per week periodic alimony. Since the modification is based upon the imputed business income to the defendant it should be noted that at the trial there was an abundance of testimony that the business may fail, if it should do so that could serve as a CT Page 2380 basis of modification.
Based upon the foregoing, the court further orders the defendant husband to provide each year a copy of his tax returns, the business loss, K-1s earning statements or any documentation filed with state or federal authorities for personal and business tax purpose
NORKO, JUDGE